department of the treasury internal_revenue_service te_ge - eo mandatory review commerce street mc 4920-dal dallas tx tax_exempt_and_government_entities_division number release date legend org organization name xx date uil address address date date org address employer_identification_number person to contact identification_number contact telephone number in reply refer to te_ge review staff last day for filing a petition with tax_court june 20xx certified mail - return receipt requested dear this is a final adverse determination revoking your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org has not established that you have been operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are not a charitable_organization within the meaning of sec_1 c - d in that you failed to establish that you were operated exclusively for an exempt_purpose during the examination we were advised that the entity was no longer viable and records would be provided to document this fact this information was never submitted to the service nor did you document any activities for the period under examination based upon the above we are revoking your organization’s exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax return form_1120 for all years beginning after december 20xx form_1120 must be filed by the 15' day of the third month after the end of your annual_accounting_period you are required to file form_1120 with the appropriate internal revenue campus processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment if you write please attach a copy of this letter to help identify your account keep a copy for your records also please include your telephone number and the most convenient time for us to call so we can contact you if we need additional information you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the local taxpayer_advocate office by calling faxing or writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals process etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely marsha a ramirez director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service commerce st m c 4900-dal dallas texas taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail -- return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v form 886-a explanation of items schedule or exhibit no name of taxpayer org year ended 20xx12 xx date employee employee founders legend org organization name founders issue has the org met the requirements to qualify for tax exempt status under c of the internal_revenue_code facts org was recognized by the internal_revenue_service as a tax exempt_organization under c of the internal_revenue_code in december 19xx the primary activities of the organization is to secure books school supplies equipment and other educational materials to lift the burden of unrealized potential from students and teachers on september 20xx the internal_revenue_service sent a certified letter request a return to be filed for year ending december 20xx on october 20xx the internal_revenue_service received the certified receipt on october 20xx the internal_revenue_service sent a certified letter to a different address that was located during research letter was not picked up on january 20xx the internal_revenue_service sent a certified letter to founders home address letter was returned undeliverable on january 20xx the internal_revenue_service received faxed correspondence along with form_990 for year ending december 20xx that was stamped by the internal_revenue_service on november 20xx the faxed information was sent by employee on march 20xx the internal_revenue_service commenced an examination of the organization for the fiscal_year ended december 20xx to determine if the organization is operating exclusively for tax exempt purposes as part of the examination an interview was conducted and information regarding the organization’s activities was requested via information document requests idr idr number was sent to founders and employee on march 20xx and requested the following information documents n o k a articles of incorporation and all amendments bylaws irs exemption_letter original application_for exempt status minutes of board_of director's meeting from 20xx through 20xx department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items year ended 20xx12 schedule or exhibit no xx date employee employee founders name of taxpayer org legend org organization name founders newsletter pamphlets brochures interview with officers all accounting_records g l checks invoices etc on april 20xx the internal_revenue_service drove to the last know location of the exempt_organization another organization was located at the address on april 20xx the internal_revenue_service received a phone call from employee she stated that the organization was not operational since 20xx she was going to send related information on the organization on june 20xx idr-02 was sent to the organization because the internal_revenue_service had not received any response from the organization in regards to idr and the information was requested during a phone conversation with employee the idr-02 repeated the request for information during the phone conversation to date the internal_revenue_service has not received any of the requested information or documents from the organization law internal_revenue_code sec_501 provides for tax exemption to organizations organized and operated exclusively for charitable purposes and no part of the net earning which inures to the benefit of any individual regulation sec_1_501_c_3_-1 organizational and operational tests provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regulation sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose department of the treasury - internal_revenue_service form 886-a schedule or explanation of items exhibit no form 886-a year ended 20xx12 xx date employee employee founders name of taxpayer org legend org organization name founders regulation sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purposes of inquiring into its exempt status revrul_59_95 provides that a failure_to_file required information_return or comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status government’s position org has not met the requirements to qualify for tax exempt status under c of the internal_revenue_code org’s activities are not exclusively in furtherance of a c purpose org has not complied with the irs’ requests for information to determine if it is still qualified for tax exempt status under c of the code therefore revocation of org’s tax exempt status is recommended effective january 20xx department of the treasury - internal_revenue_service form 886-a
